Chief Justice Robertson
delivered the opinion of the court.
This is a suit on a merchant’s account, instituted more than twelve months after the date of the last item; and the only question presented to this court for consideration is, whether the plaintiff in error, who was defendant in the action, made any promise or acknowledgment within tbe year, which took the case out of the operation of the statue of limitations?
The only proof is, that the plaintiff, when asked whether or not tbe account against him was just, said that “it was, so far as he knew, that he had left it to the other party, and had kept no account himself,” but contended that the defendants “were indebted to , . ,,
This declaration cannot be construed as amounting either to an express promise to pay, or an express acknowledgment of indebtedness; founded on, and ferring to the original consideration. Wherefore, the verdict and judgment against the plaintiti, are not authorized by the evidence; consequently, the circuit court erred in ovverruling the .motion for a new trial.
Judgment reversed, and cause remanded for a new trial.